In order to prevent the running of the statute of limitations, the debtor's absence from the state must be such that process cannot be so served upon him that the judgment obtained in the suit will bind him personally. Gilman v. Cutts, 23 N.H. 376; Gilman v. Cutts, 27 N.H. 348; Ward v. Cole, 32 N.H. 452; Ward v. Howe, 38 N.H. 35, 40; Brown v. Rollins,44 N.H. 446; Bell v. Lamprey, 52 N.H. 41. Service may be made by leaving an attested copy of the writ or a summons at the defendant's abode. Gen. Laws, c. 223, ss. 2 and 3. Upon the evidence reported, it was competent for the court to find that the defendant's abode, within the meaning of the statute, was, or that it was not, within the state during six years after the cause of action accrued. No error of law was committed. Gray v. Fifield, 59 N.H. 131; Brown v. Rollins, 44 N.H. 446, 447, 448.
Exceptions overruled.
SMITH, J., did not sit: the others concurred.